UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K/A CURRENT REPORT Pursuant To Section 13 or 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):August 9, 2010 FINDEX.COM, INC. (Exact name of registrant as specified in its charter) Nevada 000-29963 88-0378462 (State or other jurisdiction (Commission (IRS Employer of incorporation) File Number) Identification No.) 620 North 129th Street, Omaha, Nebraska (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (402) 333-1900 Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Section 3 – Securities and Trading Markets. Item 3.02 Unregistered Sales of Equity Securities. On August 9, 2010, and pursuant to our bylaws, our board of directors authorized the issuance of the following restricted share compensation awards: Date of Sale Class of Security Sold Purchaser Category Number of Shares Sold Purchase Price (1) 8/9/2010 Common Stock Outside Directors (2) 3,571,428 $ 7,500 8/9/2010 Common Stock Outside Directors (3) 350,000 $ 735 8/9/2010 Common Stock Executive Officers (4) 1,400,000 $ 2,940 8/9/2010 Common Stock Employees (4) 155,000 $ 326 8/9/2010 Common Stock Consultant (5) 2,300,000 $ 4,830 (1) Calculated on the basis of the quoted public trading price of the security according to www.nasdaq.com at the market close on the date of sale. (2) Shares were issued as compensation awards in lieu of cash for services rendered from January 1, 2009 through June 30, 2010.These services were previously valued at $90,000; however, the board of directors agreed that the difference between the value of the restricted shares of common stock and their services, which totals $82,500, would be recorded as contributed capital. (3) Shares were issued as compensation for past services rendered in connection with service on the board of directors. (4) Shares were issued as compensation for services rendered in connection with their employment. (5) Shares were issued as compensation for services rendered in connection with their time as a consultant to the Company. Consultant is also a non-independent member of the board of directors. For these unregistered sales, we relied on the private offering exemption of Section 4(2) of the Securities Act and/or the private offering safe harbor provision of Rule 506 of Regulation D promulgated thereunder based on the following factors: (i) the number of offerees or purchasers, as applicable, (ii) the absence of general solicitation, (iii) representations obtained from the acquirors relative to their accreditation and/or sophistication (or from offeree or purchaser representatives, as applicable) and/or their relationship to the company (directors and officers), (iv) the provision of appropriate disclosure, and (v) the placement of restrictive legends on the certificates reflecting the securities coupled with investment representations obtained from the acquirors. Section 5 – Corporate Governance and Management. Item 5.02 Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. On August 9, 2010, and pursuant to our bylaws, our board of directors authorized the issuance of the following restricted share compensation awards to our executive officers: Date of Sale Class of Security Sold Purchaser Category Number of Shares Sold Purchase Price (1) 8/9/2010 Common Stock Steven Malone (2) 250,000 $ 525 8/9/2010 Common Stock Kirk R. Rowland (3) 150,000 $ 315 8/9/2010 Common Stock William Terrill (2) 1,000,000 $ 2,100 (1) Calculated on the basis of the quoted public trading price of the security according to www.nasdaq.com at the market close on the date of sale. (2) Shares were issued as compensation for services rendered in connection with employment. (3) Although Kirk R. Rowland resigned as our Chief Financial Officer in July 2010, these shares were issued as compensation for services rendered in connection with his past employment. Section 8 – Other Events. Item 8.01 Other Events. On August 9, 2010, and pursuant to our bylaws, our board of directors authorized the cancellation of the following derivative securities: Title of Derivative Security Class of Security Purchaser Category Number of Shares Exercise Price of Derivative Security Expiration Date Stock Options Common Stock Outside Directors 350,000 $ 0.110 08/20/2011 Stock Options Common Stock Executive Officers 400,000 $ 0.110 07/17/2011 Stock Options Common Stock Executive Officers 500,000 $ 0.050 06/06/2012 Stock Options Common Stock Executive Officers 500,000 $ 0.050 06/05/2013 Stock Options Common Stock Employees 155,000 $ 0.110 07/17/2011 Stock Warrants Common Stock Consultant 1,300,000 $ 0.032 09/13/2010 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. FINDEX.COM, INC. September 16, 2010 By: /s/Steven Malone Steven Malone President & Chief Executive Officer
